DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/21 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu 2003/0200775 (hereinafter Yu) in view of Kao et al 2015/0059422 (hereinafter Kao ‘422) and Mahaffey 2011/0061427 (hereinafter Mahaffey).

Yu discloses a combination lock for electronic devices comprising a main body (18), a shell (11,12), a pushing button (31), two engaging arms (14), and a lock cable (Fig.1-3); wherein the main body has a plurality digit wheels (20) disposed at an end thereof, and the digit wheels are configured to control whether the main body is able to move in axial direction; a slot-head rod (unlabeled Figs. 1-3, adjacent 14) is formed at the other end of the main body, and a lock block (unlabeled, Fig.3, adjacent lead line for 32) is installed between the slot-head rod and the digit wheels (20); the lock block comprises a first inclined portion faced to the slot- head rod, and a spring (unlabeled Fig.3) disposed on the main body is coupled between the lock block and the digit wheels; wherein the shell (Figs. 1,2; 11,12) comprises two half pieces (11,12) which are configured to fit together to cover the main body, and each of the digit wheels (20) has a section exposed outside the shell (at 15); the shell has a space to accommodate the lock block (Fig.2), and a head portion (unlabeled Fig.2) is formed at a front portion of the shell; the slot-head rod is configured to axially protrude from the head portion (unlabeled adjacent 14 in Figs 1-3), and the head portion has two vertical recess portions (see Fig. 10A,10B unlabeled pivot portions of arms 14) respectively formed at two sides of the slot-head rod; an elongated opening formed at a front end of the shell is communicated with the two recess portions (unlabeled Figs. 10A,B); wherein the pushing button has two second inclined portions located symmetrically and extended from an inner surface thereof; the pushing button is inserted into the space of the shell through the second inclined portions, and the two second inclined portions are configured to abut against the first inclined portion, and the slot-head rod is located between the two second inclined portions; wherein each of the engaging arms (14) has a connecting portion and a hook portion respectively formed at two ends thereof (Fig. 10A,B), and a locating portion (unlabeled Figs. 10A,B) having a semi-cylindrical recess is formed between the connecting portion and the hook portion; and an opening of the semi-cylindrical recess on each engaging arm faces-2-Application No. 16/214,453 away from each other; each an elastic member is [disposed on] partially received in the semi-cylindrical recess of each of the locating portions of the two engaging arms, and through elastic force, the elastic member is adapted to keep the engaging arms to clamp on the slot-head rod as an initial position [positions]; and wherein the lock cable has a connecting ring at an end thereof (unlabeled Figs. 1,3,4), and the connecting ring is configured to be disposed on an outer periphery of the head portion of the shell, and the lock cable is adapted to be wound around an immovable object to achieve the burglarproof effect.
Yu fails to disclose the italicized and bolded limitations above. 
However, Kao ’422 teaches a similar cable locking device comprising an actuation mechanism for the push button, lock block and slot-head rod as set forth above in the instant claim. Specifically, Kao ‘422 discloses a combination lock (Fig.39) for electronic devices (Figures 2-8 and 39) comprising a main body (112, 116), a pushing button (174/176; 1324), two engaging arms (152), wherein the main body has a plurality digit wheels (Fig.39; 1336) disposed at an end thereof, and the digit wheels are configured to control whether the main body is able to move in axial direction; a slot-head rod (Fig.3-5; 140/144/164/160/128) is formed at the other end of the main body, and a lock block (Fig. 6-8; 172) is installed between the slot-head rod (128) and the digit wheels (20); the lock block (172) comprises a first inclined portion (Fig. 6; 184) faced to the slot- head rod (128), and a spring (200) disposed on the main body is coupled between the lock block and the digit wheels (Fig.6); and each of the digit wheels (1336) has a section exposed outside the shell (Fig.39); the shell has a space to accommodate the lock block (Figs.6-8), and a head portion (Fig.2) is formed at a front portion of the shell (112); the slot-head rod (140) is configured to axially protrude from the head portion (Figs. 2-8), and the head portion has two vertical recess portions (see Fig. 10A,10B) unlabeled pivot portions of wherein the pushing button (Figs. 6-8; 176)  has two second inclined portions (204) located symmetrically and extended from an inner surface thereof; the pushing button is inserted into the space of the shell through the second inclined portions, and the two second inclined portions (204) are configured to abut against the first inclined portion (184), and the slot-head rod is located between the two second inclined portions; wherein each of the engaging arms (152) has a connecting portion and a hook portion respectively formed at two ends thereof (Fig. 10A,B), and a locating portion (unlabeled Figs. 10A,B) is formed between the connecting portion and the hook portion; and an opening of the semi-cylindrical recess on each engaging arm faces -2-Application No. 16/214,453 away from each other (see outer surfaces facing away from each other and receiving elastic member 156, Figs. 10A,B); each of the connecting portions is configured to pivotally connect to the recess portion of the shell (Figs. 10A,B), and the hook portion (unlabeled Figs. 10A,B) is adapted to forwardly protrude from the elongated opening of the shell; an elastic member (Fig.5; 156) is disposed on the locating portions of the two engaging arms (152), and through elastic force, the elastic member is adapted to keep the engaging arms to clamp on the slot-head rod as an initial positions.
Furthermore, Mahaffey discloses a similar lock comprising engaging arms including a locating portion (Figs.6B; para [0089]; 6a/7a-3) having a semi-cylindrical recess (7a-3) is formed between the connecting portion and the hook portion and an opening of the semi-cylindrical recess on each engaging arm faces -2-Application No. 16/214,453 away from each other. It is noted that Mahaffey does not specifically teach a semi-circular shape, however it is old and well known that the change in shape of an element is considered within the level of ordinary skill in the art. Furthermore, note the newly cited prior art which disclose various shaped for receiving spring elements in a locating portion of engaging arms.

Re Claim 3. (Original)
Yu as modified by Kao ‘422 and Mahaffey further teaches the combination lock for electronic devices of claim 1, wherein the elastic member is a rubber ring (Kao ‘422 – Fig.5, elastomeric element 156; para [0068]).
Re Claim 5. (Currently amended)
Yu as modified by Kao ‘422 and Mahaffey discloses the combination lock for electronic devices of claim 1, wherein each of two neck portions having a smaller diameter than the hook portion and the locating portion is formed therebetween (see Kao ’422 Fig. 4; Yu Fig. 10A,B), and the two neck portions are configured to increase the opening angle between the two hook portions.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kao ‘422 and Mahaffey as applied to claim 1 above, and further in view of Kao et al 10,400,482 (hereinafter Kao ‘482).
Re Claim 2. (Original)
Yu as modified by Kao ‘422 and Mahaffey discloses the combination lock for electronic devices of claim 1, but fails to teach wherein an annular groove is formed on the outer periphery of the head portion, and a C-shaped engaging piece is adapted to engage in the annular groove so as to prevent the connecting ring from detaching from the shell, and the connecting ring is adapted to cover and avoid the C-shaped engaging piece from disassembly from the head portion.

It would have been obvious to one of ordinary skill in the art to modify the device of Yu as modified by Kao ‘422 and Mahaffey and further as taught by Kao’482 to include a C-shaped engaging piece to fix the connecting ring to the head, as well known mechanical features to facilitate usage of the locking device and enhance the structural integrity thereof. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kao ‘422 and Mahaffey as applied to claim 1 above, and further in view of Ling 6,058,744 (hereinafter Ling). 
Re Claim 4. (Original)
Yu as modified by Kao ‘422 and Mahaffey discloses the combination lock for electronic devices of claim 1, but fails to teach wherein a pad is coupled on the front end of the shell.
Ling clearly teaches a similar locking device wherein a well known cushioning pad (24; col. 3, lines 19-20) is coupled on the front end of the shell (22).
It would have been obvious to one of ordinary skill in the art to modify the device of Yu as modified by Kao ‘422 and Mahaffey and further as taught by Ling to include the well known cushioning pad coupled on the front end of the shell as a well known mechanical feature to prevent marring of any surfaces when in use.

Response to Arguments
Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive. Applicant’s arguments regarding the new recitation of and an opening of the semi-cylindrical recess on each engaging arm faces -2-Application No. 16/214,453 away from each other, are not persuasive. It is respectfully submitted that Kao’422 teaches the outer surfaces of the hook portions facing away from each other that receives the elastic member 156 (Fig.5) and, further, Mahaffey clearly teaches the recesses which receive the spring members (6a,6b) facing away from each other as shown in Fig.4A. Accordingly, claims 1-5 stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the newly cited 2008/0034816, 2020/0080346 showing variously configured/shaped spring recesses; also 2014/0069153, 2007/0169523.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675